Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a plasma processing apparatus with a lower electrode substrate support below an upper electrode, the upper electrode comprising 
A cooling plate with coolant passage;
An electrode plate below the cooling plate and a conductive plate between the cooling plate and electrode plate;
An elastic electrostatic attracting layer sandwiched between the electrode and conductive plates;
The elastic electrostatic attracting layer having a component hole with a shield disposed within the component hole (or fourth hole and no required shield);
First, second and third (or fourth) holes in the electrode plate, conductive plate, and shield (or elastic layer), respectively, vertically aligned.

While prior art discloses knowledge in the art of plasma processing chambers with upper and lower electrodes, the upper electrode having a plurality of electrode and conductive plates with aligned through holes and use of elastic o-ring separators (see prior office actions), none of the prior art teaches nor suggests an elastic electrostatic attracting layer sandwiched between two of these plates and having a through-hole or shield with through-hole aligned with the other plates’ holes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794